Citation Nr: 1433052	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  10-09 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a stroke, to include secondary to diabetes mellitus.  

2.  Entitlement to an increased evaluation for diabetes mellitus, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from January 1963 to February 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran has raised the issue of entitlement to an increased rating for hypertension.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  


FINDING OF FACT

In July 2014, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that he wished to withdraw his claims of entitlement to service connection for residuals of a stroke, to include secondary to diabetes mellitus; and to an increased evaluation for diabetes mellitus.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant.  Id. 

In July 2014, the appellant, through his representative, stated that he wished to withdraw the appeal to the claim of entitlement to service connection for residuals of a stroke, to include secondary to diabetes mellitus; and to the claim of entitlement to an increased evaluation for diabetes mellitus.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


